DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 11, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The examiner was unable to locate cite number 1 of the listed foreign patent documents.  The foreign patent document has, therefore, not been considered.  
In addition, cite number 1 of the non-patent literature documents incorrectly identified the date of the document, which was corrected in a corrected IDS also dated August 11, 2021.  The incorrectly identified document has been struck through.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the a first numerical property” (line 19) should read “a first numerical property”.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  “depending on according to” (line 3) should read “depending on” or “according to”.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  “between therebetween” (line 9) should read “therebetween”.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  “a plurality of game table” (line 6) should read “a plurality of game tables”.  Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  “the a first numerical property” (line 16) should read “a first numerical property”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 27-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “an amount of objects” (line 5) and “an amount of the objects” (line 11).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “an amount” a second time makes it unclear whether the two instances of “an amount” refer to the same claim element or different claim elements.  Furthermore, reciting “objects” (line 5) and “the objects” (line 11), makes it unclear whether the “amount” (lines 5 and 11) are somehow different.  Dependent an amount claims 28-44 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 30 recites “the amount of the objects” (line 4) while claim 31 recites “the amount of objects” (lines 4-5).  Although the claims do not depend on each other, they both depend on claim 31
Claim 40 recites “one or more processors” (lines 1-2).  Claim 27, upon which claim 40 depends, recites “one or more processors” (line 8).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “one or more processors” a second time makes it unclear whether the two instances of “one or more processors” refer to the same claim element or different claim elements.  Appropriate correction is required.
Claim 41 recites “the processor” (lines 1-2).  Claim 27, upon which claim 41 depends, recites “one or more processors” (line 8).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “the processor” in claim 41 is one of the “one or more processors” recited in claim 41 or whether “the processor” of claim 41 refers to a new claim element.  Appropriate correction is required.  
Claim 41 recites the limitation "the processor" (lines 1-2).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 44 recites “determine a casino income and a casino expenditure at the game table for each of the one or more games” (line 5-6)  “the identified income and the respective expenditures” (line 7).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “the identified income” refers to the “casino income” “determine[d]” in line 4.  Similarly, it is unclear whether “the respective expenditures” refers to the “casino expenditure” determined in line 4.  Not only does line 7 refer to “expenditures” (plural) rather than “the casino expenditure” (singular), but the use of “respective” leaves one guessing whether the “income” and “expenditures” are for the same set of game data.  If the “income” and “expenditures” in line 6 refer to the “income” and “expenditure” of line 4, the examiner suggests amend the limitation to recite “the determined casino income and the determined casino expenditure” or something similar.  Appropriate correction is required.

Prior Art 
The closest prior art of record includes:  Czyzewski et al., US 2008/0113783 A1 (hereinafter Czyzewski), TAKEDA, US 2017/0053484 A1 (hereinafter Takeda), Ovalle et al., US 2016/0104346 A1 (hereinafter Ovalle).
Czyzewski discloses a networked casino game rules violation alert system that captures game data from numerous game security systems/devices in real time, integrates the data, and compiles the integrated data (Czyzewski [Abstract]).  The system interprets the compiled data, associates the interpreted data with game rules, analyzes and compares the data to determine if there have been invalid actions (i.e., cheating by the player and/or dealer), detects any game anomalies, categorizes the anomalies, generates alerts based on the anomalies and the priority assigned to the anomaly, and dispatches alerts to various systems and alert mechanisms linked to the network (Czyzewski [Abstract]).  The system can also be used to collect game statistics, per player and dealer, and can determine and respond to historical anomalies as deemed appropriate (Czyzewski [Abstract]).  Czyzewski determines from various real time comparisons that there was either an in-game anomaly, a post-game anomaly, or a history-based anomaly (Czyzewski [0068]).  Czyzewski explicitly discloses looking for any invalid actions, by the player or dealer, based on the state of the game at that time, including late wagering (Czyzewski [0064]), any capping or pinching of bets, if there has been any card reversal or card switching, if there are any deviations in individual or total player payouts (Czyzewski [0066]), and to track individual player performance (i.e., amount of winning and losing bets) and gaming habits (types of wagers and when made), and actions by the dealer (Czyzewski [0067]).  Czyzewski generally refers to anomalies in payouts but does not disclose or suggest determining a winning rate and comparing winning rates.
Takeda teaches a game information analysis system which is operable to determine whether or not each game played on a gaming machine is a bonus game in order to evaluate a psychological state of a player (Takeda [Abstract]).  An analysis server 2012 of the game information analysis system 2001 receives game information from each slot machine 2014 and previously calculates a normal-time PO from transition of IN/OUT included in the game information in a predetermined period (Takeda [Abstract]).  Thereafter, from the transition of IN/OUT included in game information targeted for an analysis, a game whose PO has a large discrepancy with respect to the normal-time PO is extracted, and it is determined whether or not said game is a bonus game (Takeda [Abstract]).  Takeda teaches fraudulent act analysis of a suspected player wherein determination based on a winning ratio (Takeda [0521]-[0522]).  Takeda does not teach or suggest determining a winning rate and comparing winning rates.
Ovalle teaches systems and methods for multiple legal game providers, and more particularly to lottery ticket selling with a single platform for multiple jurisdictional lotteries and social media (Ovalle [0003]).  In one embodiment a single platform via the cloud includes Artificial Intelligence (AI) for processing information received from the lottery game client employing AI, fuzzy systems to detect fraud (Ovalle [0553]).  Ovalle does not teach or suggest determining a winning rate and comparing winning rates.
The prior art, alone or in combination, does not fairly teach or suggest the claimed invention for at least the reasons stated above.

Allowable Subject Matter
Claims 45-46 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11049362 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant has made minor changes in the claim language.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715